                      IN THE UNITED STATES DISTRICT COURT                    u s. Oi.STffiCT COi)» !
                                                                                AUGfJSTA
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                            20I9AUG22 AM 9=53
                                     DUBLIN DIVISION
                                                                           CLERK.
MITCHELL LUDY,                                                                 SO.Ci


              Plaintiff,

       V.                                                 CV 318-033


CONSTANCE PULLINS, Nurse; CERT
SGT. HURST; CERT OFC. SMITH; and
CERT OFC. TIMMONS,

              Defendants.




                                          ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Repoit and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motions to set aside default,(doc. nos. 28, 32), DENIES Plaintiffs

motion for default judgment and requests for sanctions, (doc. no. 29; doc. no. 31, pp. 6-7;

doc. no. 34, pp. 5-6; doc. no. 37, p. 5), DIRECTS the CLERK to enter default against

Defendant Timmons, and ORDERS Defendants Pullins, Hurst, and Smith to answer, move,

or otherwise plead to Plaintiffs amended complaint within seven days of this Order. After

the filing of the first answer of a Defendant, the Clerk of Court will enter a scheduling notice

setting case deadlines.

       SO ORDERED this              day of August, 201^, at Augusta/Geocgia.



                                            UNITED STATES DISTRICT JUD
